Citation Nr: 1823826	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ptosis, right upper eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1962.  The Board thanks the Veteran for his service to our country.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2018, the Veteran testified at a Board Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination of his right eye disability for rating purposes in December 2013.  During the Veteran's March 2018 Board hearing, discussion on the record included the Veteran's indications that the severity of the disability has worsened since that time.  The Veteran described that his right eyelid droops such that it now completely covers his right eye for substantial durations of each day.  The Veteran's representative expressed that he and the Veteran specifically desired that a new VA rating examination be conducted for an updated assessment of the disability.

In light of the above, the Board finds that a remand is warranted to provide the Veteran with a new up-to-date VA eye examination in accordance with his request.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected ptosis of the right upper eyelid.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his service-connected ptosis.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, the AOJ should afford the Veteran the appropriate VA examination(s) to determine the current severity of his service-connected ptosis.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.  The examiner should describe all symptomatology and functional impairment due to the Veteran's service-connected ptosis, with particular attention to the Veteran's assertion that his right eyelid unavoidably droops to an extent that completely covers his right eye throughout much of a typical day.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


